UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4231



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


HARRY M. BURTON, JR.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CR-
03-395-JFM)


Submitted:   October 31, 2005          Decided:     November 21, 2005


Before WILKINSON, WILLIAMS, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Howard L. Cardin, CARDIN & GITOMER, P.A., Baltimore, Maryland, for
Appellant. Rod J. Rosenstein, United States Attorney, Stephanie A.
Gallagher, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                 Harry M. Burton, Jr. appeals his conviction for being a

felon   in       possession     of    a    firearm       in   violation    of    18   U.S.C.

§ 922(g)(1) (2000).            Finding no error, we affirm.

                 Burton claims the district court erred when it denied his

motion to suppress evidence because the probation violation warrant

that led to his arrest and accompanying discovery of the evidence

was improperly issued.               This court reviews the district court’s

factual findings underlying a motion to suppress for clear error

and the district court’s legal determinations de novo.                           Ornelas v.

United States, 517 U.S. 690, 699 (1996).

                 Burton claims that his arrest for a handgun violation was

not   sufficient          to   violate     his    state       probation.        One   of   the

conditions of his probation was that he obey all laws.                          While it is

apparently routine practice in Maryland for probation officers to

wait for pending charges to be adjudicated before issuing an arrest

warrant, such practice is not required by law.                         See Dean v. State,

434 A.2d 552, 555 (1981) (“[I]t is not necessary that a conviction

precede      a    determination       that       the   probationer       has    violated     a

condition of probation requiring him to obey all laws.”). Burton’s

arrest for a handgun violation coupled with the belief of local law

enforcement authorities that he was a danger to the public and in

personal         danger    provided       the    basis    for    the    issuance      of   the

probation violation warrant.                    The district court did not err in


                                            - 2 -
denying Burton’s motion to suppress because the probation office

lawfully issued the arrest warrant.

            Burton also claims that the district court erred when it

denied his request to have his probation officer, Irita Pack,

testify at trial.      The decision to admit evidence is reviewed on

appeal for an abuse of the trial court’s discretion; the relevant

inquiry therefore is whether the district court’s exercise of

discretion was “arbitrary or irrational.”           See United States v.

Ellis, 121 F.3d 908, 926 (4th Cir. 1997).               Pack would have

testified     that   sheriffs   typically   serve    probation   violation

warrants, not police officers, as occurred in this case.          However,

Pack would also have had to testify that the reason police officers

served the warrant was because they believed Burton was a dangerous

individual.    The district court denied Burton’s request because it

thought Pack’s testimony would be highly prejudicial to Burton.

The district court also ruled that Pack’s testimony would have very

little relevance or materiality at trial.           The limited probative

value of the testimony was outweighed by the danger of prejudice in

testimony that Burton was a dangerous individual.           The district

court did not act arbitrarily or irrationally when it denied

Burton’s request to have Pack testify.

            Burton finally claims that a stipulation entered into

evidence describing his prior convictions for illegal possession of

a firearm prejudiced the jury.      Our review is for an abuse of the


                                   - 3 -
trial court’s discretion.       See Ellis, 121 F.3d at 926.     Admission

of evidence of other bad acts is prohibited solely to prove a

defendant’s bad character, but such evidence may be admissible for

other purposes, such as “proof of motive, opportunity, intent,

preparation, plan, knowledge, identity, or absence of mistake or

accident.”     Fed. R. Evid. 404(b).        For such evidence to be

admissible under Rule 404(b), it must be “(1) relevant to an issue

other than the general character of the defendant; (2) necessary to

prove an element of the charge offense; and (3) reliable.”         United

States v. Hodge, 354 F.3d 305, 313 (4th Cir. 2004).

           The three prior convictions identified in the stipulation

were relevant to the current case because all the convictions were

for illegal possession of a firearm.            The stipulations about

Burton’s prior acts were entered into evidence to help prove an

element   of   the   offense,    specifically   that   Burton   knowingly

possessed the firearm in his closet.        The fact that Burton had

previously possessed firearms suggested that he had the requisite

knowledge and intent to possess the firearm.

           Burton claims that the probative value of his prior acts

was substantially outweighed by their prejudicial nature.            The

probative value of evidence admitted under Fed. R. Evid. 404(b)

must not be substantially outweighed by its prejudicial nature.

Hodge, 354 F.3d at 312 (citing Fed. R. Evid. 403).         We have held

that Fed. R. Evid. 403 requires exclusion of evidence only in those


                                   - 4 -
instances where the trial judge believes “that there is a genuine

risk that the emotions of the jury will be excited to irrational

behavior, and that this risk is disproportionate to the probative

value of the offered evidence.”     United States v. Van Metre, 150

F.3d 339, 351 (4th Cir. 1998).

          Burton objected to the introduction of the prior acts

evidence, but once the district court agreed to admit the evidence,

Burton helped write the stipulation.*    The Government and Burton

agreed to exclude details regarding the circumstances of his prior

offenses and included only an identification of the convictions in

the stipulation in order to minimize the prejudicial effect.    The

risk of unfair prejudice was addressed by the parties and the

district court through limiting instructions to the jury explaining

in detail that the jury was not to consider the prior acts as

evidence of propensity, but instead they could only consider those

convictions for their relevance to the issues of knowledge and

absence of mistake.    Those “cautionary or limiting instructions

generally obviate any such prejudice” of properly admitted evidence

of prior acts.   United States v. Powers, 59 F.3d 1460, 1467 (4th

Cir. 1995).   On these facts, we conclude the district court did not



     *
      Burton claimed that the prejudicial nature of the prior acts
is evident because the first two juries to hear his case were
unable to reach a verdict and only after the entry of the
stipulations was the third jury able to reach a verdict. However,
all three juries heard the stipulation, so the stipulation affected
the juries equally.

                                 - 5 -
abuse its discretion when it admitted the evidence of Burton’s

prior firearm convictions.

          Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 6 -